— Plaintiff contracted to construct a campground road in southeastern Alaska for the Forest Service, the road to consist of two segments: an access road leading from the main highway located in a rocky area that required blasting, and a loop with parking spurs located in an area where the saturated soil was highly unstable when disturbed. Difficulties arose as the result of plaintiffs excavation procedures and the type of equipment it used, and ultimately the contract was default terminated. The contract appeals board found that the default termination was proper and, on the ground that plaintiffs refusal to proceed with the work did not justify forfeiture of acquired rights, the board allowed equitable adjustments for work done prior to the termination. The board also permitted excess reprocurement costs to be assessed, and dismissed defendant’s claim for liquidated damages. This suit followed. On April 26, 1977 Trial Judge Kenneth R. Harkins filed a recommended decision (reported in full at 24 CCF para. 81,822) concluding, that the decisions of the board are supported by substantial evidence and are correct as a matter of law. As to defendant’s counterclaims, the trial judge concluded that, to the extent that the counterclaims are part of disputed matters involved in the default termination, or in plaintiffs appeals for equitable adjustments under the changes and the changed conditions clauses of the contract, the counterclaims may be reviewed in this court. On November 11, 1977 the court, by order, adopted the recommended decision as the basis for its *943judgment in this case, and dismissed both the petition and defendant’s counterclaims.